United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3248
                        ___________________________

             Zarahi Quinilla-De La Cruz; Jeroboam Quixan-Quinilla

                            lllllllllllllllllllllPetitioners

                                          v.

             William P. Barr, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                         Submitted: November 27, 2019
                            Filed: December 4, 2019
                                 [Unpublished]
                                 ____________

Before GRUENDER, WOLLMAN, KOBES, Circuit Judges.
                       ____________

PER CURIAM.

      Guatemalan citizen Zarahi Quinilla-De La Cruz, individually and on behalf of
her minor son Jeroboam Quixan-Quinilla, petitions for review of an order of the
Board of Immigration Appeals, which dismissed her appeal from the decision of an
immigration judge (IJ) denying her asylum, withholding of removal, and protection
under the Convention Against Torture (CAT).1

       We conclude that substantial evidence supports the agency’s determination that
Quinilla-De La Cruz was not entitled to asylum because she did not establish past
persecution or a well-founded fear of future persecution on account of a protected
ground. See Mayorga-Rosa v. Sessions, 888 F.3d 379, 381 (8th Cir. 2018) (asylum
requirements); Garcia-Milian v. Lynch, 825 F.3d 943, 945 (8th Cir. 2016) (standard
of review). Substantial evidence also supports the agency’s conclusion that Quinilla-
De La Cruz was not eligible for withholding of removal and CAT relief. See Martin
Martin v. Barr, 916 F.3d 1141, 1145 (8th Cir. 2019) (under the CAT, alien must show
severe pain or suffering inflicted by or at the instigation of or with the consent or
acquiescence of a public official or other person acting in an official capacity); Guled
v. Mukasey, 515 F.3d 872, 881-82 (8th Cir. 2008) (alien who does not meet standard
for asylum cannot meet more rigorous clear probability standard for withholding of
removal).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
       The derivative application Quinilla-De La Cruz brought on behalf of her son
sought asylum only. See 8 U.S.C. § 1158(b)(3)(A) (child also may be granted asylum
if accompanying principal alien was granted asylum). Because Quixan-Quinilla’s
asylum application is derivative of his mother’s, all subsequent references are to
Quinilla-De La Cruz.

                                          -2-